Gilfillan, C. J.,
concurring. I concur in the decision of ■ this case on the ground that where a party’s right to be released from arrest is to be determined upon the proceedings *94of a court of record, and the proceedings which are claimed to give the right to be released are not made a matter of record, so that they can be proved by an authenticated copy, habeas corpus alone is not a proper mode to bring such proceedings before us. The writ issues to the sheriff. He alone makes return. None can, in response to that writ, be made by the court under whose process the relator is held. The sheriff returns that he holds her under a warrant of commitment issued upon an indictment against her, both regular and within the jurisdiction of the court. Unless these have been superseded by some subsequent proceedings, as, for instance, .a judgment of acquittal, or, in case of conviction, a pardon, the justification for detaining the relator is complete. She claims, however, that certain proceedings were had in the court below, the legal effect of which was equivalent to a verdict of acquittal, although there has been no judgment entered in the court below giving them that effect. I think that where there is a verdict of acquittal, or where the proceedings are legally equivalent to such a verdict, the defendant in an indictment is entitled to go free at once, without waiting for the mere formality of entering the proper judgment. The court retains jurisdiction over the cause for the purpose of entering the proper judgment, but as restraint of the defendant’s person is not necessary to the exercise of that jurisdiction, the right to restrain does not continue. But the relator offers to lay these proceedings before us, for us to determine their effect on the indictment, not by the record of the district court, nor by any authentic return made by that court, but in part by a certified copy of some of its minutes, and in part by the affidavits or by the oral testimony of bystanders. This, if admitted as correct practice, might lead to great abuses and dangerous interferences with the due course of administering justice in criminal cases. Such evidence of the proceedings of a court of record, where the purpose is to determine the effect of those proceedings upon jurisdiction once acquired, is inadmissible. It would be unseemly *95and improper to judge of the effect of the proceedings of such a court in the absence of its records, or an authentic return, from the court itself, showing what those proceedings were. As no such record is presented to us, and no such return can be had by habeas corpus, that writ alone is not the proper remedy, and> the writ ought to be discharged.